DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10, 13-16 and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious  to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 13, 15-16, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2019/0045251 A1) in view of Prasad (US 2020/0053591 A1) in view of Piccolo et al (US 2014/0047080 A1) in view of Menon (US 2021/0409816 A1) in view of Shribman et al (US 2016/0337426 A1) in view of Racz et al (US 2017/0331874 A1). Hereinafter referred as Shen, Prasad, Piccolo, Menon, Shribman and Racz.
Regarding claim 1, 9 and 15, Shen teaches a method, apparatus and non-transitory computer readable storage medium comprising: obtaining from a receiver endpoint, a request for a media stream (page 5 paragraph (0052)); subscribing to a plurality of flows of the media stream, each flow corresponding to a quality level of the media stream (figure 1 shows at least 3 streams each flow with a corresponding quality level such as low, medium and high).
However, Shen is silent in teaching monitoring a network performance of each of the plurality of flows; selecting a first flow among the plurality of flows based on the network performance of each of the plurality of flows. Prasad teaches on (figure 10) the monitoring of network performance of a plurality of flows when a video is requested. For instance UE device (110-A) is analyzed and provided a high quality video content whereas UE device (110-B) is analyzed and provided with a low quality video content. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Shen’s reference to include the teachings of Prasad before the effective filing date of the claimed invention for monitoring a network performance of each of the plurality of flows; selecting a first flow among the plurality of flows based on the network performance of each of the plurality of flows. A useful combination is found on Prasad (page 1 paragraph (0015)) a video streaming application may manage quality by retransmission of packets at the internet protocol (IP) layer. Thus, if a packet that includes video content is not successfully delivered to a recipient because of interference at the air interface, the video streaming application may retransmit the packet.
However, Shen and Prasad are silent in teaching providing the first flow to the receiver endpoint by creating a Network Address Translation (NAT) mapping that associates a destination of the first flow with a network address of the receiver endpoint. Piccolo teaches on (page 3 paragraph (0033)) when a NAT device receives an outbound communication packet from one of the panels, the NAT device changes the original source address in the outbound communication packet from the private address panel address to the corresponding public NAT address such that a returning packet will be appropriately forwarded to the correct destination, and the NAT device creates the relevant mapping entry in the NAT table as needed. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Shen’s and Prasad’s references to include the teachings of Piccolo before the effective filing date of the claimed invention for providing the first flow to the receiver endpoint by creating a Network Address Translation (NAT) mapping that associates a destination of the first flow with a network address of the receiver endpoint. A useful combination is found on Piccolo (page 1 paragraph (0008)) in one aspect, a method for an external computer to communicate with one or more target fire alarm panels in a secure overlay network is provided. The secure overlay network includes one or more network address translation devices or firewalls, with the one or more target fire alarm panels. 
However, Shen Prasad and Piccolo are silent in teaching detecting that the network performance of the first flow is degraded below a predetermined threshold; selecting a second flow among the plurality of flows based on the network performance of the second flow. Menon teaches on (page 4 paragraphs (0037)-(0039)) the converter device may detect a failure of a first video stream compliant with a first distribution protocol. For example, a 5G input source may fail to provide content due to the user device moving into an area with a weak signal. The converter may measure parameters such as the signal quality, signal strength, bandwidth, or power level of available input sources to replace the failed input source. The converter device may determine to replace the first distribution protocol with a second distribution protocol. For example, the converter device may select an ATSC 3.0 input source based on the ATSC 3.0 input source having the highest power level of the available input sources. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Shen’s, Prasad’s and Piccolo’s references to include the teachings of Menon before the effective filing date of the claimed invention for detecting that the network performance of the first flow is degraded below a predetermined threshold. A useful combination is found on Menon (page 1 paragraph (0013)) the present device may receive program content from converter device and simultaneously display or store the same or different program content in a storage device.
However, Shen, Prasad, Piccolo and Menon are silent in teaching providing the second flow to the receiver endpoint by adjust the NAT mapping to associate a destination of the second flow with network address of the receiver endpoint. Shribman teaches on (page 37 paragraph (0246)) media streaming through a network address translation NAT device is incorporated herein. The method and system involve allowing the same stream server side IP address to be shared amongst multiple stream servers, so that the stream servers can simultaneously use the same IP address to source different media sessions. Because the stream servers can simultaneously use the same IP address to source different media sessions, a media session can be switched from one stream server to a different stream server without triggering STUN signaling, or a change in the NAT mapping. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Shen’s, Prasad’s and Piccolo’s references to include the teachings of Menon before the effective filing date of the claimed invention for detecting that the network performance of the first flow is degraded below a predetermined threshold. A useful combination is found on Shribman (page 1 paragraph (0002)) this disclosure relates generally to an apparatus and method for streaming content from multiple servers, and in particular, to concurrently streaming video content from multiple sources, such as from multiple content distribution networks (CDNs).
However, Shen, Prasad, Piccolo, Menon and Shribman are silent in teaching each flow directed to a corresponding network address and the first flow directed to a first network address. Racz teaches on (page 3 paragraph (0024)) if the downlink flow is identified by a first network address as the source address and a second network address as the target address, the uplink flow is identified by the second network address as the source address and the first network address as the target address. Racz also teaches the second flow directed to a second network address and associating the first network address with the network address of the receiver endpoint to associating the second network address with the network address of the receiver endpoint (page 3 paragraph (0024) also see (page 4 paragraph (0032))).
Therefore, it would be obvious to one of ordinary skill in the art to combine Shen’s, Prasad’s, Piccolo’s, Menon’s and Shribman’s references to include the teachings of Racz before the effective filing date of the claimed invention  for each flow directed to a corresponding network address and the first flow directed to a first network address. A useful combination is found on Racz (page 1 paragraph (0008)) a method for streaming content in a communication network is provided. According to the method, a node of the communication network receives streamed content in chunks of a given quality level for a streaming server.

Regarding claim 2, Shen, Prasad, Piccolo, Menon, Shribman and Racz teach the method of claim 1. Prasad teaches the quality level of the media stream is based on resolution or frame rate of a video stream (page 2 paragraph (0018) also see page 5 paragraph (0055)). 
Regarding claim 3, 10 and 16, Shen, Prasad, Piccolo, Menon, Shribman and Racz teach a method, apparatus and non-transitory computer readable storage medium of claims 1, 9 and 15. Prasad teaches monitoring the network performance comprises monitoring one or more of a packet drop rate, latency, or egress buffering associated with each of the plurality of flows (page 5 paragraphs (0053)-(0055)). 
Regarding claim 6, Shen, Prasad, Piccolo, Menon, Shribman and Racz the method of claim 4. Prasad teaches the first flow corresponds to a first quality level of the media stream that is higher than a second quality level of the media stream corresponding to the second flow (figure 10). 
Regarding claim 7, 13 and 19, Shen, Prasad, Piccolo, Menon, Shribman and Racz teach a method, apparatus and non-transitory computer readable storage medium of claims 4, 11 and 17. Menon teaches detecting that the network performance of the second flow is degraded below the predetermined threshold (page 3 paragraph (0024)); selecting a third flow among the plurality of flows; and providing the third flow to the receiver endpoint (page 4 paragraphs (0038)-(0039)). 
Regarding claims 21, 23 and 25, Shen, Prasad, Piccolo, Menon, Shribman and Racz teach a method, apparatus and non-transitory computer readable storage medium of claims 1, 9 and 15, Menon teaches a request obtained from the receiver endpoint identifies a preferred quality level of the media stream (page 4 paragraphs (0037)-(0039)).
Regarding claims 22, 24 and 26, Shen, Prasad, Piccolo, Menon, Shribman and Racz teach a method, apparatus and non-transitory computer readable storage medium of claims 1, 9 and 15. Menon teaches the software is further configured to obtain a request for the media stream by: intercepting the request from the receiver endpoint to a source of the media stream (page 4 paragraph (0037)); and determining that the source of the media stream is capable of providing the plurality of flows of the media stream at different quality levels (page 4 paragraphs (0038)-(0039)). 


Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2019/0045251 A1) in view of Prasad (US 2020/0053591 A1) in view of Piccolo et al (US 2014/0047080 A1) in view of Menon (US 2021/0409816 A1) in view of Shribman et al (US 2016/0337426 A1) in view of Racz et al (US 2017/0331874 A1) in view of Perron et al (US 2017/0085872 A1). Hereinafter referred as Shen, Prasad, Piccolo, Menon, Shribman, Racz and Perron.
Regarding claim 8, 14 and 20, Shen, Prasad, Piccolo, Menon, Shribman and Racz teach a method, apparatus and non-transitory computer readable storage medium of claims 4, 11 and 17. However, Shen, Prasad, Piccolo, Menon, Shribman and Racz are silent in teaching detecting that the network performance of the first flow has improved above the predetermined threshold; and providing the first flow to the receiver endpoint. Perron teaches on (page 3 paragraph (0035)) resolution selector is adapted to determine a desired resolution level of the video signal based on a comparison of the output of video quality estimator and the available transmission channel bandwidth and predefined quality threshold. This selection is made on the basis that a new resolution level is selected if the predicted video quality passes the quality threshold. Perron further teaches on (figure 3 shows at least 3 resolutions. In addition, Perron teaches on (page 4 paragraph (0044)) incoming video stream comprises in sequence three types of video content. The first type is cinematographic content which is pre-processed for optimal encoding, the second type is a sporting emission which includes rapid action, changes of camera and viewing angle, and as such has a high entropy and the third type is a news report which comprises a single individual head and shoulders facing camera, and as such has a low entropy). 
Therefore, it would be obvious to one of ordinary skill in the art to combine Shen’s, Prasad’s, Piccolo’s, Menon’s, Shribman’s and Racz’s references to include the teachings of Perron before the effective filing date of the claimed invention for detecting that the network performance of the first flow has improved above the predetermined threshold; and providing the first flow to the receiver endpoint. A useful combination is found on Perron (page 1 paragraph (0002)) embodiment of the invention generally relate to the distribution of multimedia content over any delivery network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424